Citation Nr: 0301363	
Decision Date: 01/24/03    Archive Date: 02/04/03

DOCKET NO.  99-11 573A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. 
Little Rock, Arkansas


THE ISSUE

Entitlement to special monthly pension based on the need 
for regular aid and attendance of another, or at the 
housebound rate.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel







INTRODUCTION

The veteran had active service from January 1945 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.

In a handwritten statement, received by the RO in January 
2001, the veteran withdrew his requests for a video and/or 
travel Board hearing.


FINDINGS OF FACT

1.  The veteran is in receipt of nonservice-connected 
pension based upon disabilities rated in combination as 70 
percent disabling, with no single disability evaluated as 
100 percent disabling.

2.  The veteran has not suffered anatomical loss or loss 
of use of both feet, or of one hand and one foot, nor is 
he blind in both eyes or permanently bedridden.

3.  The veteran does not require the daily assistance of 
another to perform the activities of daily living or to 
protect himself from the dangers of his environment.

4.  The veteran is not permanently housebound by reason of 
a disability or disabilities.


CONCLUSION OF LAW

The criteria for an award of special monthly pension based 
on a need for regular aid and attendance or at the 
housebound rate have not been met.  38 U.S.C.A. §§ 1502, 
5102, 5103, 5103A (West 1991 & Supp. 2002); 38 
C.F.R.§§ 3.159, 3.351, 3.352 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

There was a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance 
Act of 2000 (VCAA) redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  The final regulations 
implementing the VCAA were published on August 29, 2001, 
and they apply to most claims for benefits received by VA 
on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in the present 
case.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

First, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. 
§ 3.159(b).  In a letter issued to the veteran in August 
1998, the May 1999 statement of the case, and the July 
2002 supplemental statement of the case, the RO informed 
the veteran of the reasons for which his claim had been 
denied and of the evidence needed to substantiate the 
claim and notified the veteran of all regulations 
pertinent to his claim.  Thus, VA's duty to notify, 
including the duty to notify of the respective evidence-
development responsibilities of VA and the claimant, has 
been fulfilled.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, No. 01-1536 (U.S. 
Vet. App. Oct. 3, 2002).

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  The record shows that the 
RO obtained the veteran's available VA outpatient medical 
records and requested examination reports. 

In view of the foregoing, the Board finds that all 
reasonable efforts to secure and develop the evidence that 
is necessary for an equitable disposition of the matter on 
appeal have been made by the agency of original 
jurisdiction.  Every possible avenue of assistance has 
been explored, and the veteran has had ample notice of 
what might be required or helpful to his case.  
Accordingly, the Board finds that VA has satisfied its 
duty to notify and to assist, and that under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face 
of overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The veteran and his 
representative have indicated that the case is ready for 
appellate decision.  The Board concludes, therefore, that 
a decision on the merits at this time does not violate the 
VCAA, nor prejudice the veteran under Bernard v. Brown, 4 
Vet. App. 384 (1993).

II.  Analysis

The veteran maintains that he is entitled to special 
monthly pension based on aid and attendance of another, or 
housebound status.

Under applicable criteria, a veteran of a period of war 
who is permanently and totally disabled, and who is in 
need of regular aid and attendance or is housebound, is 
entitled to an increased rate of pension.  38 U.S.C.A. §§ 
1502, 1521; 38 C.F.R. § 3.351. 

To establish entitlement to special monthly pension based 
on the need for regular aid and attendance, the veteran 
must be a patient in a nursing home on account of mental 
or physical incapacity; or be blind or so nearly blind as 
to have corrected visual acuity in both eyes of 5/200 or 
less or concentric contraction of the visual field to 5 
degrees or less; or have a factual need for the regular 
aid and attendance of another person.  Id.  Determinations 
as to factual need for aid and attendance must be based 
upon actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of the veteran to 
dress or undress himself or to keep himself ordinarily 
clean and presentable; frequent need to adjust prosthetic 
or orthopedic appliances which by reason of the particular 
disability cannot be done without aid; inability to feed 
himself through loss of coordination of upper extremities 
or through extreme weakness; inability to attend to the 
wants of nature; or incapacity, physical or mental, which 
requires care and assistance on a regular basis to protect 
the veteran from hazards or dangers incident to his daily 
environment.  Being bedridden will also be a proper basis 
for allowance of special monthly pension.  "Bedridden" 
will be a proper basis for the determination.  For the 
purpose of this paragraph "bedridden" will be that 
condition which, through its essential character, actually 
requires the claimant remain in bed.  38 C.F.R. § 3.352; 
see Turco v. Brown, 9 Vet. App. 222 (1996).

It is not required that all of the disabling conditions 
enumerated be found to exist before a favorable rating may 
be made.  The particular personal functions that the 
veteran is unable to perform should be considered in 
connection with his or her condition as a whole.  It is 
only necessary that the evidence establish that the 
veteran is so helpless as to need regular aid and 
attendance, not that there is a constant need.  
Determinations that the veteran is so helpless as to be in 
need of regular aid and attendance will not be based 
solely upon an opinion that the veteran's condition is 
such as would require him or her to be in bed.  They must 
be based on the actual requirements of personal assistance 
from others.  Id.

If a veteran does not qualify for increased pension based 
on a need for aid and attendance, increased pension may be 
paid if, in addition to having a single permanent 
disability rated at 100 percent under the rating schedule, 
the veteran has a separate disability or disabilities 
independently ratable at 60 percent or more, or he must be 
permanently housebound by reason of disability (meaning 
substantially confined to his dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical 
area).  38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. § 3.351.

The Board notes that it is undisputed that the veteran is 
not blind or so nearly blind as to have corrected visual 
acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; and 
is not a patient in a nursing home because of mental or 
physical incapacity. 

The Board observes that the veteran was granted 
entitlement to a permanent and total disability evaluation 
for pension purposes effective in November 1997 based on a 
diagnosis of Guillain-Barre syndrome.  He was originally 
rated as 100 percent disabling for the disorder, but he 
gradually improved.  The RO granted special monthly 
compensation on account of need of regular attendance 
effective from November 26, 1997 to February 1, 1999.  In 
a November 1998 decision, the RO decided that special 
monthly compensation on account of need of regular 
attendance was no longer warranted based on the 
improvement of the veteran's medical condition.  He 
disagreed with the RO's decision in May 1999.

The veteran's current principal disabilities are Guillain-
Barre syndrome, evaluated as 30 percent disabling in the 
left lower extremity, and 30 percent disabling in the 
right lower extremity; vascular disease of the left leg, 
evaluated as 20 percent disabling in the left lower 
extremity and 20 percent disabling in the right lower 
extremity.  The following disorders are evaluated as 
noncompensably disabling:  hypertrophic scar, both 
acetabula, residuals of an excised leukoplakia of the 
lower lip, and a ganglion cyst of the right wrist.  For 
pension purposes, the veteran has a combined evaluation of 
70 percent.  

VA provided the veteran an aid and attendance or 
housebound examination in June 2001.  According to the 
examination report, the veteran indicated that he could 
ambulate about a quarter of a mile with a cane.  He could 
leave his home on a daily basis without assistance.  He 
continued to drive an automobile and he enjoyed fishing.  
Physical examination of the veteran revealed he was in no 
acute distress.  He ambulated with a cane from the waiting 
area to the examination room with no assistance.  
Neurologically, the veteran was alert, attentive, oriented 
to person place, and time.  He had good recall, no 
aphasia, and appropriate affect.  His pupils were equal 
and reactive to light.  His visual fields and extraocular 
movements were full.  There was no papilledema, facial 
weakness, nor sensory loss.  His proximal strength in the 
lower extremities was about 80 percent normal and distal 
strength in the lower extremities was about 30 percent 
normal.  This resulted in a partial foot drop bilaterally 
and a "steppage" gait.  It was the examiner's impression 
that the veteran developed Guillain-Barre syndrome 
approximately four years before with residual lower 
extremity weakness and sensory loss; nonfamilial essential 
tremor of the upper extremities, which was not Parkinson's 
disease.  The examiner concluded that aid and attendance 
was not indicated at that time.

The majority of the evidence in this case reveals that the 
veteran leaves his home to perform all of his activities 
of daily living without assistance.  The medical evidence 
discussed above shows that the veteran is able to leave 
his home at any time, is independent in daily needs, and 
drives an automobile.  The record does not contain 
evidence of limitation of visual acuity of both eyes to 
5/200 and concentric contraction of the visual field to 5 
degrees or less.  The veteran's overall condition is not 
one of helplessness such as to require the aid and 
attendance of another person.  There is no evidence that 
he is unable to keep himself ordinarily clean and 
presentable; that he has frequent need for adjustment of 
any special prosthetic device or orthopedic appliance 
which by reason of the particular disability cannot be 
done without aid; that he has inability to feed himself 
through extreme weakness; inability to attend the wants 
and needs of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from the hazards or dangers incident 
to his daily environment.  Furthermore, VA examinations 
show that he is not bedridden.  Based on a careful review 
of the veteran's disability picture, the extent of 
personal assistance he requires is less than that 
necessary to meet the criteria contained in 38 C.F.R. 
§ 3.352.  Accordingly, payment of a special monthly 
pension based on a need for aid and attendance is not 
warranted.

Regarding the veteran's claim for special monthly pension 
at the housebound rate, it must be noted, as outlined 
above, that the threshold requirement for special monthly 
pension under the housebound rate is that the qualified 
veteran has a single permanent disability rated as 100 
percent disabling.  See 38 C.F.R. § 3.351(d).  Here, the 
veteran does not have a single permanent disability rated 
as 100 percent disabling.  Alternatively, the evidence 
does not show that the veteran is in fact permanently 
housebound as the veteran is not substantially confined to 
his dwelling or the immediate premises as discussed in the 
preceding paragraphs.  Accordingly, the Board finds that 
entitlement to a special monthly pension is not warranted.

The Board acknowledges that the veteran has principal 
disabilities, which are listed above, for which he 
received a combined 70 percent evaluation.  However, the 
evidence as to whether he requires regular aid and 
attendance or is housebound due to those disabilities, as 
discussed above, is not so evenly balanced as to require 
resolution in the veteran's favor.  Therefore, the Board 
finds that the preponderance of the evidence is against 
entitlement to special monthly pension by reason of need 
for regular aid and attendance or by reason of being 
permanently housebound. 


ORDER

Special monthly pension at the housebound rate or because 
of a need of regular aid and attendance is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

